The case does not show that anything improper occurred before the grand jury, or that the indictment was not legally found and returned. The fact that one of the witnesses intimated in the course of his testimony before that body that the law might deem the publication a libel does not establish the proposition that the jury were influenced thereby against the respondent, when the solicitor in charge of the proceedings instructed them to disregard such remarks. Nor does the additional fact that the witness happens to be a reputable attorney, who is also counsel for the parties claimed to have been libeled, necessarily prove that the jury were improperly influenced by his *Page 493 
tentative suggestion. Whether it might have had that effect is course a question of fact which is answered in the negative by the ruling of the court denying the motion to quash. His interest as counsel and his professional reputation did not disqualify him as a witness, which the court found was the position he occupied. As it appears that no one was present at the hearing before the grand jury but the solicitor and the witnesses in the case, and that the jury were not improperly influenced as a matter of fact by anything that occurred before them, the motion to quash was rightly denied.
Exception overruled.
All concurred.